DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 07/31/2019. 
Claims 1-20 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 07/31/2019 are noted. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter.  The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014), the Supreme Court set forth an analytical “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice, 134 S. Ct. at 2355 (citing Mayo Collaborative Svcs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id.  For example, abstract ideas include, but are not limited to, fundamental economic practices, methods of organizing human activities, an idea of itself, and Id. at 2355—57. If, at the first stage of the Alice analysis, we conclude that the claim is not directed to a patent-ineligible concept, it is considered patent eligible under § 101 and the inquiry ends. RapidLitig. Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1047 (Fed. Cir. 2016).
If the claims are directed to a patent-ineligible concept, the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination’” to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 566 U.S. at 79, 78). In other words, the second step is to “search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 566 U.S. at 72—73). The prohibition against patenting an abstract idea “‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant postsolution activity.’” Bilski v. Kappos, 561 U.S. 593, 610-11 (2010) (internal citation omitted).  The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
In determining whether a process claim recites an abstract idea, we must examine the claim as a whole, keeping in mind that an invention is not ineligible just because it relies upon a law of nature or mathematical algorithm. Digitech Image Tech. LLC v. Electronics for Imaging Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014). As noted by the Supreme Court, “an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.” Diamond v. Diehr, 450 U.S. 175, 187 (1981). The “directed to” inquiry asks not whether “the claims involve a patent-ineligible concept,” but instead whether, “considered in light of the Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (internal citations omitted). In that regard, we determine whether the claims “focus on a specific means or method that improves the relevant technology” or are “directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016).
Examiners must perform a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant invention encompasses a method (i.e., a process), computer readable medium, and machine for presenting a game of chance.  However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.  See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception.  Representative Claim 1 and similarly recited Claim 6, recites the following (with emphasis added):
1.    A method for influencing a gaming world of a video game, comprising:
cross-pollinating a first path using an inter-game communication medium across a plurality of virtual environments of a plurality of asynchronous game plays of a plurality of players playing the video game;
determining that a first path has been traversed one or more times by one or more characters of the plurality of players in the plurality of asynchronous game plays;
improving the first path based on a number of times the first path has been traversed by the one or more characters; and
cross-pollinating the first path that has been improved across the plurality of virtual environments.

6.    A method for influencing a gaming world of a video game, comprising: 
determining that a first character traverses a first path from a first point to a second point in a first virtual environment of the video game, wherein the first character is controlled by a first player playing the video game in a first game play;
improving the first path in the first virtual environment based on a number of times the first character has traversed the first path, wherein the first path is incrementally improved with each traversal of the first path; and
cross-pollinating the first path that has been improved using an inter-game communication medium across a plurality of virtual environments of a plurality of asynchronous game plays of a plurality of players,
wherein the inter-game communication medium provides for cross-pollination of data across a plurality of virtual environments of the plurality of asynchronous game plays.”

The underlined portions of claim 1 generally encompass the abstract idea, with substantially identical features found in independent claims 6 and 16.  It can be readily appreciated that the majority of the claimed invention recites an abstract idea (The “directed to” inquiry asks not whether “the claims involve a patent-ineligible concept,” but instead whether, “considered in light of the specification,…‘their character as a whole is directed to excluded subject matter.’” Enfish, above).  The claimed abstract idea is similar to abstract ideas identified by the courts, such as: 
a method of managing a game (e.g., a progressive bingo game) similar to that of managing a game of bingo in Planet Bingo, LLC v. VKGS LLC 
a method of organizing human as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
The claimed abstract idea reproduced above is similar to that of Planet Bingo, in which a method of managing a bingo game was found to be an abstract idea.  Though the instant claims are not limited to bingo games, they encompass the management of a game/gaming environment and therefore is directed to an abstract idea. 
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mathematical concepts, mental processes, and/or certain methods of organizing human activity.  Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use.  Therefore, the claims are directed to the judicially recognized exception of an abstract idea. 
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: a processor and memory coupled to the processor and having stored therein instructions that, if executed by the computer system, cause the computer to execute method of influencing a gaming world of a video game. These features require no more than computer components that are well known, routine, and conventional in the art of gaming machines and/or relate to extra-solution activity.    These computer components are generically claimed to enable the management of the game/gaming environment by performing the basic functions of: (i) e.g., using the network to gather data.  The courts have recognized these functions to be well‐understood, routine, and conventional functions when claimed in a merely generic manner.  Particularly, In re TLI Communications LLC (Fed Cir, 2016) held that adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible.  As such, the recitation of the computer limitations in Claims 1 to 20 amounts to mere instructions to implement the abstract idea on a computer.  
Taking the additional elements individually and in combination, the computer components at each step of the game perform purely generic computer functions.  More specifically, when viewed individually, the additional limitations of Claims 1 to 14 do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, the general computer elements do not add meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity and would be routine in any computer implementation.  When viewed as a combination, the additional limitations of Claims 1 to 20 simply instruct the practitioner to implement the concept of managing a game with routine, conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  
Because the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity, these additional claim elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  In other words, these claims merely apply an abstract idea to a computer and do not (i) improve the Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0236087 A1 to McNeil et al. in view of U.S. Patent Application Publication 2007/0198178 A1 to Trimby et al. 

Regarding Claim 1, and similarly recited Claims 6 and 16,  McNeil discloses a method for influencing a gaming world of a video game, comprising:
cross-pollinating the first path that has been improved across the plurality of virtual environments and cross-pollinating a first path using an inter-game communication medium across a plurality of virtual environments of a plurality of asynchronous game plays of a plurality of players playing the video game ([0005], [0067]). However, it does not explicitly disclose:  
determining that a first path has been traversed one or more times by one or more characters of the plurality of players in the plurality of asynchronous game plays;
improving the first path based on a number of times the first path has been traversed by the one or more characters. 
In a related invention, Trimby discloses determining that a first path has been traversed one or more times by one or more characters of the plurality of players in the plurality of asynchronous game plays ([0027], [0041] discloses calculating a path);
improving the first path based on a number of times the first path has been traversed by the one or more characters ([0043], [0044], [0050]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pathfinding improvement features of Trimby with the game play of McNeil in order to enhance and improve the play of the game for other players of the game, thus making it more enjoyable for them. 


increasing a width of the first path after reaching a first threshold of times the first path has been traversed by the first character and the one or more characters of the plurality of players (Trimby, [0041] – [0046], [0050]; McNeil, [0066]-[0067]);
improving a surface of the first path after reaching a second threshold of times the first path has been traversed by the first character and the one or more characters of the plurality of players (Trimby, [0041] – [0046], [0050]; McNeil, [0066]-[0067]); and
increasing a grade of the first path after reaching a third threshold of times the first path has been traversed by the first character and the one or more characters of the plurality of players (Trimby, [0041] – [0046], [0050]; McNeil, [0066]-[0067]).

Regarding Claim 3 and similarly recited Claim 18,   McNeil in view of Trimby disclose the method of claim 1, further comprising:
cross-pollinating a second path into the first virtual environment using the inter-game communication medium, wherein the second path is generated in a second game play of a second player (Trimby, [0041] – [0046], [0050]; McNeil, [0066]-[0067]);
determining that the first path and the second path cover approximately the same terrain; and
merging the first path and the second path into a combined path (Trimby, [0041] – [0046], [0050]; McNeil, [0066]-[0067]).

Regarding Claim 4, and similarly recited Claim 19, McNeil in view of Trimby discloses the method of claim 1, further comprising:

determining outlines of prominent features in the terrain (Trimby, [0041] – [0046], [0050]; McNeil, [0066]-[0067]);
generating a mapping of the prominent features in a point-of-view (POV) of the first character into a first virtual environment of the first game play; and overlaying the mapping in the POV,
wherein the mapping includes one or more horizontal lines rising above a ground in the POV (Trimby, [0041] – [0046], [0050]; McNeil, [0066]-[0067], figs. 4A-4C),
wherein one or more dots are located on the one or more horizontal lines, wherein each dot indicates a corresponding surface of a corresponding object, wherein a size of each dot presented on a horizontal line indicates a size of the corresponding object (Trimby, [0041] – [0046], [0050]; McNeil, [0066]-[0067]).

Regarding Claim 5, and similarly recited Claim 20, McNeil in view of Trimby discloses the method of claim 4, further comprising:
determining difficulty in navigating through one or more areas of the terrain; and generating a terrain topography from the mapping, wherein the terrain topography rates the difficulty in navigating through the terrain presented in the POV of the first character (Trimby, [0041] – [0046], [0050]; McNeil, [0066]-[0067]),
wherein a first symbol overlaid a first area in the POV indicates the first area is very difficult to navigate (Trimby, [0041] – [0046], [0050]; McNeil, [0066]-[0067]),
wherein a second symbol overlaid a second area in the POV indicates the second area is moderately difficult to navigate (Trimby, [0041] – [0046], [0050]; McNeil, [0066]-[0067]),



Regarding Claim 7, and similarly recited Claim 16, McNeil in view of Trimby discloses the method of claim 6, further comprising:
determining that the first path has been traversed one or more times by one or more characters of the plurality of players in the plurality of asynchronous game plays (Trimby, [0041] – [0046], [0050]; McNeil, [0066]-[0067]);
improving the first path based on a number of times the first path has been traversed by the first character and the one or more characters of the plurality of players (Trimby, [0041] – [0046], [0050]; McNeil, [0066]-[0067]); and
cross-pollinating the first path that has been improved by traversals by the first character and the one or more characters using the inter-game communication medium across the plurality of virtual environments (Trimby, [0041] – [0046], [0050]; McNeil, [0066]-[0067]).

Regarding Claim 8, and similarly recited Claim 18, McNeil in view of Trimby discloses the method of claim 7, further comprising:
increasing a width of the first path after reaching a first threshold of times the first path has been traversed by the first character and the one or more characters of the plurality of players (Trimby, [0041] – [0046], [0050]);
improving a surface of the first path after reaching a second threshold of times the first path has been traversed by the first character and the one or more characters of the plurality of players (Trimby, [0041] – [0046], [0050]); and


Regarding Claim 9, and similarly recited Claim 19, McNeil in view of Trimby discloses the method of claim 6, further comprising:
cross-pollinating a second path into the first virtual environment using the inter-game communication medium, wherein the second path is generated in a second game play of a second player (Trimby, [0041] – [0046], [0050]).

Regarding Claim 10, and similarly recited Claim 20, McNeil in view of Trimby discloses the method of claim 9, further comprising:
determining that the first path and the second path cover approximately the same terrain; and
merging the first path and the second path into a combined path (Trimby, [0041] – [0046], [0050]).

Regarding Claim 11, McNeil in view of Trimby discloses the method of claim 6, further comprising:
scanning a terrain encountered by the first character when traversing the first path upon a request by the first player (Trimby, [0041]);
determining outlines of prominent features in the terrain (Trimby, [0041] – [0046], [0050]);
generating a mapping of the prominent features in a point-of-view (POV) of the first character into the first virtual environment (Trimby, [0041] – [0046], [0050]); and
overlaying the mapping in the POV (Trimby, [0041] – [0046], [0050]),
wherein the mapping includes one or more horizontal lines rising above a ground in the POV,

wherein each dot indicates a corresponding surface of a corresponding object,
wherein a size of each dot presented on a horizontal line indicates a size of the corresponding object (Trimby, [0041] – [0046], [0050]).

Regarding Claim 12, McNeil in view of Trimby discloses the method of claim 11, further comprising:
determining difficulty in navigating through one or more areas of the terrain (Trimby, [0041] – [0046], [0050]); and
generating a terrain topography from the mapping, wherein the terrain topography rates the difficulty in navigating through the terrain presented in the POV of the first character (Trimby, [0041] – [0046], [0050]),
wherein a first symbol overlaid a first area in the POV indicates the first area is very difficult to navigate (Trimby, [0041] – [0046], [0050]),
wherein a second symbol overlaid a second area in the POV indicates the second area is moderately difficult to navigate (Trimby, [0041] – [0046], [0050]),
wherein a third symbol overlaid a third area in the POV indicates the third area is easy to navigate.

Regarding Claim 13, McNeil in view of Trimby discloses the method of claim 11, further comprising:
scanning the terrain to identify a body of water; and
scanning the body of water to determine a depth of water in the body of water.

Regarding Claim 14, McNeil in view of Trimby discloses the method of claim 11, further comprising:


Regarding Claim 15, McNeil in view of Trimby discloses the method of claim 6,
wherein the data that is cross-pollinated is generated in one of the plurality of asynchronous game plays (McNeil, [0005], [0030], [0038]),
wherein the first data includes at least one of information, or a sign, or a like, or an event, or a cataclysmic event, or an action, or an object, or an asset (McNeil, [0005]-[0006], [0028]).



Conclusion
Claims 1-20 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715